UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA
                                                            ORDER
         - against -
                                                            Docket No. 19 CR 366 (CBA)
 SALVADOR CIENFUEGOS ZEPEDA,

                          Defendant.

 – – – – – – – – – – – – – – –X


                Upon the application of SETH D. DUCHARME, Acting United States Attorney for

the Eastern District of New York, by Assistant United States Attorney Allen L. Bode, it is hereby

                ORDERED that the underlying indictment, Criminal Docket No. 19-366, ECF

Docket No. 1, be dismissed without prejudice;

                ORDERED that the defendant SALVADOR CIENFUEGOS ZEPEDA be

transported in the custody of the United States Marshal Service to Mexico and that the order of

dismissal be stayed until the defendant enters and has been released in Mexico; and

                ORDERED that upon the arrival of the defendant SALVADOR CIENFUEGOS

ZEPEDA in Mexico, the government is directed to file a notice with the Court confirming that the

defendant has entered and been released in Mexico.


Dated:     Brooklyn, New York
           November 18, 2020


                                            HONORABLE CAROL BAGLEY AMON
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF NEW YORK
